Per Curiam.
This is a petition for certiorari brought by the director of the department of employment security and it is a companion case to Rosbro Plastics Corp. v. LaMantia filed this date. Davenport worked for Rosbro in 1965 and took the same two-week-unpaid vacation as LaMantia. He, too, filed for unemployment compensation benefits for this period. After his vacation was over, Davenport returned to work and remained with Rosbro until July 26, 1965. He was then granted a leave of absence so that he could go on active duty for approximately two weeks with the National Guard. He never returned to Rosbro and was held to have voluntarily left his position without good cause as that phrase is defined in G. L. 1956, §28-44-17. He obtained other employment but was laid off for lack of work. He then filed for and received compensation benefits. The director charged Rosbro’s account for one payment of $46. Rosbro’s appeal was denied by the board of review. The superior court reversed the board and this petition followed.
The issue here is identical and controlled by our opinion in the companion case.
The petition for certiorari is denied and dismissed. The *727writ heretofore issued is quashed. The records certified to this court are ordered returned to the superior court.
Adelson & Chernick, Melvin A. Chernick, Joseph E. Adelson, for respondent, Rosbro Plastics Corporation.
Luden Capone, Louis Baruch Rubinstein, of counsel, for petitioner, Department of Employment Security.